Case 1:18-cr-00504-GBD Document 38 Filed 07/29/21 Page 1 of 1

Case 1:18-cr-00504-GBD Document 37 Filed 07/29/21..Page.loL2

eR SR et
MO ke
x

    

 

 

 

 

 

ED :
Myers & Galiardo, ip | 52 Duane Street, 7FI., New York, NY 10007 j 212 PH FPO www.citylaw.nye
DATE F312 &
BY ECF —
The Honorable George B. Daniels
United States District Judge ee Tuly 29, 2021
Southern District of New York SO ORDERED

500 Pearl Street

New York, NY 10007 JUL 29 2021 oacay, 8B. Dorwk

EEGRG , DANIELS
TRAVEL REQUEST: . UNITED STATES DISTRICT JUDGE
United States v. Carolyn Sosa -
Case No. 18 CR 504-(GBD)

Your Honor:

We submit this letter as a travel request to the Dominican Republic on behalf of Ms. Carolyn Sosa.
In January of 2021 we requested that Ms. Sosa be permitted to travel from January 21, 2021 to January 27,
202) to visit her terminally ill grandmother in Santiago, Dominican Republic. Unfortunately, Ms. Sosa’s
grandmother passed away this week. The death certificate is enclosed.

We request Ms. Sosa be permitted to travel to attend her grandmother’s funeral Friday July 30,
202] returning August 3, 2021. Ms. Sosa will be staying with a family member at 18 St Parte Atras Casa 32

Yaquita de Pastor , Santiago, Dominican , Republic, 51122. Ms. Sosa’s post release supervision officer,
Ms. Zondra, consents to this request.

Encl. Death Certificate

/s/Matthew D. Myers

Counsel for Ms. Sosa

Ne¥oed

 

 
